
  Uzbekistan 1992 (rev. 2011)
  
  

  
  Subsequently amended 


Preamble


The people of Uzbekistan,


solemnly declaring their adherence to human rights and principles of state sovereignty,


being aware of their ultimate responsibility to the present and the future generations,


relying on historical experience in the development of the Uzbek statehood,


affirming their commitment to the ideals of democracy and social justice,


recognizing priority of the generally accepted norms of the international law,


aspiring to a worthy life for the citizens of the Republic,


setting forth the task of creating a humane and democratic law-governed state,


aiming to ensure civil peace and national accord,


adopt in the person of their plenipotentiary representatives the present Constitution of the Republic of Uzbekistan.



PART ONE. FUNDAMENTAL PRINCIPLES



Chapter I. STATE SOVEREIGNTY



Article 1


Uzbekistan is a sovereign democratic republic. Both names of the state “the Republic of Uzbekistan” and “Uzbekistan” shall be equivalent.



Article 2


The state shall express the will of the people and serve their interests. State bodies and officials shall be accountable to the society and citizens.



Article 3


The Republic of Uzbekistan shall determine its national-state and administrative-territorial structure, its structure of state authority and administration, and shall pursue its home and foreign policies.


The state boundary and the territory of Uzbekistan shall be inviolable and indivisible.



Article 4


The state language of the Republic of Uzbekistan shall be Uzbek.


The Republic of Uzbekistan shall ensure a respectful attitude toward the languages, customs and traditions of all nationalities and ethnic groups living on its territory, and the creation of the conditions for their development.



Article 5


The Republic of Uzbekistan shall have its state symbols: the flag, the emblem, and the anthem sanctioned by the law.



Article 6


The capital of the Republic of Uzbekistan shall be the city of Tashkent.



Chapter II. DEMOCRACY



Article 7


The people are the sole source of state power.


State power in the Republic of Uzbekistan shall be exercised in the interests of the people and solely by the bodies empowered therefore by the Constitution of the Republic of Uzbekistan and the laws passed on its basis.


Any seizure of powers belonging to state authority, suspension or termination of activity of bodies of authority contrary to the procedure prescribed by the Constitution, as well as the formation of new or parallel bodies of authority shall be regarded as unconstitutional and punishable by law.



Article 8


All citizens of the Republic of Uzbekistan, regardless of their nationality, shall constitute the people of Uzbekistan.



Article 9


Major matters of public and state life shall be submitted for a nation-wide discussion and put to universal vote of the people (referendum). The procedure for holding a referendum shall be specified by law.



Article 10


The Oliy Majlis (the Parliament of the Republic) and President of the Republic, elected by the people, shall have the exclusive right to act on behalf of the people.


No part of the society, political party, public association, movement or individual shall have the right to act on behalf of the people of Uzbekistan.



Article 11


The principle of separation of powers into the legislative, executive and judicial shall underlie the system of state authority of the Republic of Uzbekistan.



Article 12


In the Republic of Uzbekistan, public life shall develop on the basis of a diversity of political institutions, ideologies and opinions. No ideology may be established as the state.



Article 13


Democracy in the Republic of Uzbekistan shall be based on the principles common to all mankind according to which the ultimate value is a human being, his life, freedom, honour, dignity and other inalienable rights.


Democratic rights and freedoms shall be protected by the Constitution and laws.



Article 14


The state shall function on the principles of social justice and legality in the interests of well-being of the people and society.



Chapter III. SUPREMACY OF THE CONSTITUTION AND LAW



Article 15


The Constitution and laws of the Republic of Uzbekistan shall have absolute supremacy in the Republic of Uzbekistan.


The state, its bodies, officials, public associations and citizens shall act in accordance with the Constitution and laws.



Article 16


None of the provisions of the present Constitution may be interpreted in a way detrimental to the rights and interests of the Republic of Uzbekistan.


None of laws or normative legal acts may run counter to the norms and principles of the Constitution.



Chapter IV. FOREIGN POLICY



Article 17


The Republic of Uzbekistan shall have full rights in international relations. Its foreign policy shall be based on the principles of sovereign equality of states, non-use of force or threat of its use, inviolability of frontiers, peaceful settlement of disputes, non-interference in the internal affairs of other states and other universally recognized principles and norms of the international law.


The Republic may form alliances, join unions and other interstate organizations or withdraw from proceeding from the ultimate interests of the state and the people, their well-being and security.



PART TWO. BASIC HUMAN AND CIVIL RIGHTS, FREEDOMS AND DUTIES



Chapter V. GENERAL PROVISIONS



Article 18


All citizens of the Republic of Uzbekistan shall have equal rights and freedoms, and shall be equal before law without discrimination by sex, race, nationality, language, religion, social origin, convictions, individual and social status.


Any privileges may be granted solely by law and must conform to the principles of social justice.



Article 19


A citizen of the Republic of Uzbekistan and the state shall be bound by mutual rights and mutual responsibility. Citizens’ rights and freedoms, established by the Constitution and laws, shall be inalienable. No one shall have the right to deprive or limit them without a court.



Article 20


The exercising of rights and freedoms by a citizen must not encroach on the lawful interests, rights and freedoms of other persons, the state and society.



Chapter VI. CITIZENSHIP



Article 21


In the Republic of Uzbekistan, a uniform citizenship shall be established on the entire territory of the Republic.


Citizenship in the Republic of Uzbekistan shall be equal for all regardless of the grounds of its acquisition.


A citizen of the Republic of Karakalpakstan shall be a citizen of the Republic of Uzbekistan.


The grounds and procedure for acquiring and forfeiting citizenship shall be defined by law.



Article 22


The Republic of Uzbekistan shall guarantee legal defence and protection to all its citizens both on the territory of the Republic of Uzbekistan and abroad.



Article 23


Foreign citizens and stateless persons, during their stay on the territory of the Republic of Uzbekistan, shall be guaranteed the rights and freedoms in accordance with the norms of the international law. They shall perform the duties established by the Constitution, laws and international agreements of the Republic of Uzbekistan.



Chapter VII. PERSONAL RIGHTS AND FREEDOMS



Article 24


The right to life is an inalienable right of every human being. Infringement against it shall be regarded as the gravest crime.



Article 25


Everyone shall have the right to freedom and inviolability of the person.


No one may be arrested or taken into custody except on lawful ground.



Article 26


Everyone, accused to perform a crime, shall be considered not guilty, so long as his guilt is not established by legal order, public legal proceeding when all possibilities, to protect him, are secured.


No one may be subject to torture, violence, other cruel or humiliating treatment.


No one may be subject to medical or scientific experiments without his consent.



Article 27


Everyone shall be entitled to protection against encroachments on his honour, dignity, interference in his private life, inviolability of his home.


No one shall have the right to enter a home, carry out a search or an examination, violate the privacy of correspondence and telephone conversations except for case and procedure prescribed by law.



Article 28


A citizen of the Republic of Uzbekistan shall have the right to freedom of movement on the territory of the Republic, as well as to free entry to and exit from it except for the events specified by law.



Article 29


Everyone shall be guaranteed freedom of thought, speech and convictions. Everyone shall have the right to seek, obtain and disseminate any information except that which is directed against the existing constitutional system and some other instances specified by law.


Freedom of opinions and their expression may be restricted by law if any state or other secret is involved.



Article 30


All state bodies, public associations and officials in the Republic of Uzbekistan shall allow citizens access to documents, resolutions and other materials relating to their rights and interests.



Article 31


Freedom of conscience shall be guaranteed to all. Everyone shall have the right to profess or not to profess any religion. A compulsory imposition of religion shall be impermissible.



Chapter VIII. POLITICAL RIGHTS



Article 32


Citizens of the Republic of Uzbekistan shall have the right to participate in the management of public and state affairs, both directly and through representatives. Such participation shall be exercised by way of self-administration, holding referendums and democratic formation of state bodies.



Article 33


Citizens shall have the right to engage in public life by holding rallies, meetings and demonstrations in accordance with legislation of the Republic of Uzbekistan. The bodies of authority shall have the right to suspend or ban such undertakings exclusively on the grounds of security.



Article 34


Citizens of the Republic of Uzbekistan shall have the right to form trade unions, political parties and other public associations, and to participate in mass movements.


No one may infringe on the rights, freedoms and dignity of individuals constituting the minority opposition in political parties, public associations and mass movements, as well as in representative bodies of authority.



Article 35


Everyone shall have the right, both individually and collectively, to submit applications and proposals, and to lodge complaints with competent state bodies, institutions or public representatives.


Applications, proposals and complaints shall be considered in the procedure and within the time-limit specified by law.



Chapter IX. ECONOMIC AND SOCIAL RIGHTS



Article 36


Everyone shall have the right to own property. The privacy of bank deposits and the right to inheritance shall be guaranteed by law.



Article 37


Everyone shall have the right to work, free choice of work, fair conditions of labour and protection against unemployment in the procedure specified by law.


Any forced labour shall be prohibited except for punishment under the sentence of a court or some other instances stipulated by law.



Article 38


Citizens, working on hire, shall be entitled to a paid rest. The number of working hours and paid labour leave shall be specified by law.



Article 39


Everyone shall have the right to social security in old age, in the event of disability and loss of the bread-winner, as well as in some other cases specified by law.


Pensions, allowances and other kinds of welfare may not be lower than the officially fixed minimum subsistence wage.



Article 40


Everyone shall have the right to skilled medical care.



Article 41


Everyone shall have the right to education. The state shall guarantee free secondary education. Schooling shall be under state supervision.



Article 42


Everyone shall be guaranteed the freedom of research and engineering work, the right to enjoy cultural benefits.


The state shall promote the cultural, scientific and technical development of the society.



Chapter X. GUARANTEES OF HUMAN RIGHTS AND FREEDOMS



Article 43


The state shall safeguard the rights and freedoms of citizens proclaimed by the Constitution and laws.



Article 44


Everyone shall be entitled to legally defend his rights and freedoms, and shall have the right to appeal any unlawful action of state bodies, officials and public associations.



Article 45


The rights of minors, the disabled and the single elderly shall be protected by the state.



Article 46


Women and men shall have equal rights.



Chapter XI. DUTIES OF CITIZENS



Article 47


All citizens shall perform the duties established by the Constitution.



Article 48


Citizens shall be obliged to observe the Constitution and laws, and to respect the rights, freedoms, honour and dignity of others.



Article 49


It is the duty of citizens to protect the historical, spiritual and cultural heritage of the people of Uzbekistan.


Cultural monuments shall be protected by the state.



Article 50


Citizens shall be obliged to protect the environment.



Article 51


Citizens shall be obliged to pay taxes and local fees prescribed by law.



Article 52


Defense of the Republic of Uzbekistan is the duty of every citizen of the Republic of Uzbekistan. Citizens shall be obliged to perform military or alternative service in the procedure prescribed by law.



PART THREE. SOCIETY AND THE INDIVIDUAL



Chapter XII. ECONOMIC FOUNDATION OF THE SOCIETY



Article 53


The economy of Uzbekistan, evolving towards market relations, is based on various forms of ownership. The state shall guarantee freedom of economic activity, entrepreneurship and labour with due regard for the priority of consumers’ rights, equality and legal protection of all forms of ownership.


Private property, along with the other types of property, shall be inviolable and protected by the state. An owner may be deprived of his property solely in the cases and procedure stipulated by law.



Article 54


An owner, at his discretion, shall possess, use and dispose of his property. The use of any property must not be harmful to the ecological environment nor shall it infringe on the rights and legally protected interests of citizens, juridical entities and the state.



Article 55


The land, its minerals, waters, fauna and flora, other natural resources shall constitute the national wealth and shall be rationally used and protected by the state.



Chapter XIII. PUBLIC ASSOCIATIONS



Article 56


Trade unions, political parties, scientific societies, women’s, veterans’ and youth leagues, professional associations, mass movements and other organizations of citizens, registered in the procedure prescribed by law, shall have the status of public associations in the Republic of Uzbekistan.



Article 57


The formation and functioning of political parties and public associations, aiming to do the following, shall be prohibited: changing the existing constitutional system by force, coming out against the sovereignty, territorial integrity and security of the Republic, the constitutional rights and freedoms of its citizens, advocating war and social, national, racial and religious hostility, and encroaching on the health and morality of the people, as well as armed associations and political parties based on the national and religious principles.


Secret societies and associations shall be banned.



Article 58


The state shall safeguard the rights and lawful interests of public associations, and provide them with equal legal possibilities for participating in public life.


Interference by state bodies and officials in the activity of public associations, as well as interference by public associations in the activity of state bodies and officials, shall be impermissible.



Article 59


Trade unions shall express and protect the socio-economic rights and interests of the working people. Membership in trade unions shall be optional.



Article 60


Political parties shall express the political will of various sections and groups of the population, and through their democratically elected representatives shall participate in the formation of state authority. Political parties shall submit public reports on their financial sources to the Oliy Majlis or their plenipotentiary body in a prescribed manner.



Article 61


Religious organizations and associations shall be separated from the state and equal before law. The state shall not interfere in the activity of religious associations.



Article 62


Public associations may be dissolved, banned or restricted in their activity solely by the sentence of a court.



Chapter XIV. FAMILY



Article 63


The family is the primary unit of the society and shall have the right to protection of the society and state.


Marriage shall be based on the willing consent and equality of both parties.



Article 64


Parents shall be obliged to support and care for their children until the latter are of age.


The state and society shall support, care for and educate orphaned children, as well as children deprived of parental guardianship, and encourage charity in their favour.



Article 65


Children shall be equal before law regardless of the origin and civic status of parents.


Motherhood and childhood shall be protected by the state.



Article 66


Able-bodied children, who are of age, shall be obliged to care for their parents.



Chapter XV. MASS MEDIA



Article 67


The mass media shall be free and act in accordance with law. It shall bear responsibility for trustworthiness of information in a prescribed manner.


Censorship shall be impermissible.



PART FOUR. ADMINISTRATIVE AND TERRITORIAL STRUCTURE, AND STATE SYSTEM



Chapter XVI. ADMINISTRATIVE AND TERRITORIAL STRUCTURE OF THE REPUBLIC OF UZBEKISTAN



Article 68


The Republic of Uzbekistan shall consist of regions, districts, cities, towns, settlements, kishlaks and auls, and the Republic of Karakalpakstan.



Article 69


Alteration of the boundaries of the Republic of Karakalpakstan, regions, the city of Tashkent, as well as the formation and annulment of regions, cities, towns and districts, shall be sanctioned by the Oliy Majlis of the Republic of Uzbekistan.



Chapter XVII. REPUBLIC OF KARAKALPAKSTAN



Article 70


The sovereign Republic of Karakalpakstan is a part of the Republic of Uzbekistan.


The sovereignty of the Republic of Karakalpakstan shall be protected by the Republic of Uzbekistan.



Article 71


The Republic of Karakalpakstan shall have its own Constitution. The Constitution of the Republic of Karakalpakstan must be in accordance with the Constitution of the Republic of Uzbekistan.



Article 72


Laws of the Republic of Uzbekistan shall be binding on the territory of the Republic of Karakalpakstan.



Article 73


The territory and boundaries of the Republic of Karakalpakstan may not be altered without its consent. The Republic of Karakalpakstan shall be independent in determining its administrative and territorial structure.



Article 74


The Republic of Karakalpakstan shall have the right to secede from the Republic of Uzbekistan on the basis of a nation-wide referendum held by the people of Karakalpakstan.



Article 75


Mutual relationship between the Republic of Uzbekistan and the Republic of Karakalpakstan, within the framework of the Constitution of the Republic of Uzbekistan, shall be regulated by treaties and agreements negotiated by the Republic of Uzbekistan and the Republic of Karakalpakstan.


Disputes between the Republic of Uzbekistan and the Republic of Karakalpakstan shall be settled by the way of reconciliation.



PART FIVE. ORGANIZATION OF STATE AUTHORITY



Chapter XVIII. OLIY MAJLIS OF THE REPUBLIC OF UZBEKISTAN



Article 76


The supreme state representative body shall be the Oliy Majlis of the Republic of Uzbekistan that exercises legislative power.


The Oliy Majlis of the Republic of Uzbekistan shall consist of two chambers – the Legislative Chamber (the lower chamber) and the Senate (the upper chamber).


The term of powers of the Legislative Chamber and the Senate of the Oliy Majlis of the Republic of Uzbekistan – five years.



Article 77


The Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan shall consist of one hundred fifty deputies elected according to law.


The Senate of the Oliy Majlis of the Republic of Uzbekistan shall be the chamber of territorial representation and consist of members of the Senate (senators).


Members of the Senate of the Oliy Majlis of the Republic of Uzbekistan shall be elected in equal quantity – per six persons – from the Republic of Karakalpakstan, regions and the city of Tashkent by secret ballot at relevant joint sittings of deputies of Zhokarghy Kenes of the Republic of Karakalpakstan, representative bodies of state authority of regions, districts, cities and towns from among these deputies. Sixteen members of the Senate of the Oliy Majlis of the Republic of Uzbekistan shall be appointed by the President of the Republic of Uzbekistan from among the most authoritative citizens with large practical experience and special merits in the sphere of science, art, literature, manufacture and other spheres of state and public activity.


A deputy of the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan, as well as a member of the Senate of the Oliy Majlis of the Republic of Uzbekistan, may be a citizen of the Republic of Uzbekistan who has reached on the date of the elections twenty five years of age and permanently residing on the territory of the Republic of Uzbekistan not less than five years. Requirements for candidates to be a deputy shall be determined by law.


One and the same person may not be simultaneously a deputy of the Legislative Chamber and a member of the Senate of the Oliy Majlis of the Republic of Uzbekistan.



Article 78


The joint conducting of the Legislative Chamber and the Senate of the Oliy Majlis of the Republic of Uzbekistan shall include:







1.
adoption of the Constitution of the Republic of Uzbekistan, introducing alterations and additions;






2.
adoption of the Constitutional laws and laws of the Republic of Uzbekistan, introducing alterations and additions;






3.
adoption of decision on holding a referendum of the Republic of Uzbekistan and designation the date of its holding;






4.
determination of the guidelines of home and foreign policies of the Republic of Uzbekistan, and adoption of strategic state programmes;






5.
determination of the structure and powers of the bodies of the legislative, executive and judicial authorities of the Republic of Uzbekistan;






6.
admission of new state formations into the Republic of Uzbekistan and approval of decisions to secede from the Republic of Uzbekistan;






7.
legislative regulation of customs, currency and credit systems;






8.
approval of the state budget of the Republic of Uzbekistan submitted by the Cabinet of Ministers of the Republic of Uzbekistan and control over its execution;






9.
determination of taxes and other compulsory payments;






10.
legislative regulation of the administrative and territorial structure, and alteration of the boundaries of the Republic of Uzbekistan;






11.
formation, annulment and renaming of districts, towns, cities and regions, and alteration of their boundaries;






12.
institution of state awards and titles;






13.
ratification of decrees of the President of the Republic of Uzbekistan on the formation and abolition of ministries, state committees and other bodies of state administration;






14.
formation of the Central Election Committee of the Republic of Uzbekistan;






15.
consideration and approval, upon the nomination of the President of the Republic of Uzbekistan, of a nominee of the Prime Minister of the Republic of Uzbekistan, as well as hearing and discussing reports of the Prime Minister on urgent issues of social and economic development of the country;






16.
election of an Authorized person of the Oliy Majlis of the Republic of Uzbekistan for human rights and his deputy;






17.
consideration of report of the Accounting Chamber of the Republic of Uzbekistan;






18.
ratification of decree of the President of the Republic of Uzbekistan on announcement of condition of war in case of attack on the Republic of Uzbekistan or necessity of implementation of contractual obligations on mutual defense from aggression;






19.
ratification of decrees of the President of the Republic of Uzbekistan on announcement of general and partial mobilization, introducing, prolongation and discontinuance of the state of emergency;






20.
ratification and denouncement of international treaties;






21.
exercising of other powers specified by the present Constitution.




The matters on joint conducting by the chambers shall be considered, as a rule, first by the Legislative Chamber and then by the Senate of the Oliy Majlis of the Republic of Uzbekistan.



Article 79


The exclusive powers of the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan shall include:







1.
election of the Speaker of the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan and his deputies, chairmen of committees and their deputies;






2.
ruling of matters on deprivation of immunity a deputy of the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan submitted by the Procurator-General of the Republic of Uzbekistan;






3.
adoption of decisions on matters relating to the organization of its activity and the internal schedule of the chamber;






4.
adoption of resolutions on those or other matters in the sphere of political, social and economic life, as well as matters of home and foreign policies of the state.





Article 80


The exclusive powers of the Senate of the Oliy Majlis of the Republic of Uzbekistan shall include:







1.
election of the Chairman of the Senate of the Oliy Majlis of the Republic of Uzbekistan and his deputies, chairmen of committees and their deputies;






2.
election, upon the nomination of the President of the Republic of Uzbekistan, of the Constitutional Court of the Republic of Uzbekistan;






3.
election, upon the nomination of the President of the Republic of Uzbekistan, of the Supreme Court of the Republic of Uzbekistan;






4.
election, upon the nomination of the President of the Republic of Uzbekistan, of the Higher Economic Court of the Republic of Uzbekistan;






5.
appointment and relief of the Chairman of the State Committee of the Republic of Uzbekistan for Protection of Nature of his post upon the nomination of the President of the Republic of Uzbekistan;






6.
ratification of decrees of the President of the Republic of Uzbekistan on appointment and relief of the Procurator-General of the Republic of Uzbekistan and the Chairman of the Accounting Chamber of their posts;






7.
ratification of decrees of the President of the Republic of Uzbekistan on appointment and relief of the Chairman of the National Security Service of the Republic of Uzbekistan of his post;






8.
appointment and relief of diplomatic and other representatives of the Republic of Uzbekistan to foreign states of their posts upon the nomination of the President of the Republic of Uzbekistan;






9.
appointment and relief of the Chairman of the Board of the Central Bank of the Republic of Uzbekistan of his post upon the nomination of the President of the Republic of Uzbekistan;






10.
upon the nomination of the President of the Republic of Uzbekistan adoption of acts of amnesty;






11.
upon the nomination of the Procurator-General of the Republic of Uzbekistan ruling of matters on deprivation of immunity a member of the Senate of the Oliy Majlis of the Republic of Uzbekistan;






12.
hearing reports of the Procurator-General of the Republic of Uzbekistan, the Chairman of the State Committee of the Republic of Uzbekistan for Protection of Nature, the Chairman of the Board of the Central Bank of the Republic of Uzbekistan;






13.
adoption of decisions on matters relating to the organization of its activity and the internal schedule of the chamber;






14.
adoption of resolutions on those or other matters in the sphere of political, social and economic life, as well as matters of home and foreign policies of the state.





Article 81


The Legislative Chamber and the Senate of the Oliy Majlis of the Republic of Uzbekistan, after expiry of their terms of powers, shall continue their activity until the beginning of the work accordingly of the Legislative Chamber and the Senate of new convocation.


The first sittings of the Legislative Chamber and the Senate of the Oliy Majlis of the Republic of Uzbekistan shall be convoked by the Central Election Committee accordingly not later than in two months after the elections to the Legislative Chamber and not later than in one month after the formation of the Senate.


Sittings of the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan shall be convoked during sessions. Sessions shall be convoked, as a rule, since the first working day of September till the last working day of June of the next year.


Sittings of the Senate of the Oliy Majlis of the Republic of Uzbekistan shall be convoked as required, but not less often than three times a year.


Sittings of the chambers of the Oliy Majlis of the Republic of Uzbekistan shall be empowered if not less than half of the total number of all deputies, senators participate in their work.


At adoption of the constitutional laws, presence of not less than two thirds of the total number of all deputies, senators shall be obligatory.


The President of the Republic of Uzbekistan, the Prime Minister, members of the Cabinet of Ministers, the Chairmen of the Constitutional Court, the Supreme Court and the Higher Economic Court, the Procurator-General of the Republic, the Chairman of the Board of the Central Bank shall have the right to attend sittings of the Legislative Chamber and the Senate of the Oliy Majlis of the Republic of Uzbekistan, as well as sittings of their bodies. The Chairman of the Senate shall have the right to attend sittings of the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan and its bodies, the Speaker of the Legislative Chamber – sittings of the Senate of the Oliy Majlis of the Republic of Uzbekistan and its bodies.


The Legislative Chamber and the Senate of the Oliy Majlis of the Republic of Uzbekistan shall convoke separately.


The joint sittings of the Legislative Chamber and the Senate of the Oliy Majlis of the Republic of Uzbekistan shall be convoked upon taking the oath by the President of the Republic of Uzbekistan, making speeches by the President of the Republic of Uzbekistan on major matters of social and economic life, home and foreign policies of the country, making speeches by heads of foreign states. As agreed by the chambers the joint sittings of the chambers may be convoked on other matters.



Article 82


The Legislative Chamber and the Senate of the Oliy Majlis of the Republic of Uzbekistan, on matters relating to their conducting, shall adopt resolutions.


Resolutions of the Legislative Chamber and the Senate of the Oliy Majlis of the Republic of Uzbekistan shall be adopted by a majority of votes of the total number of deputies of the Legislative Chamber or members of the Senate except for cases stipulated by the present Constitution.



Article 83


The right to initiate legislation shall be vested on the President of the Republic of Uzbekistan, the Republic of Karakalpakstan through its highest representative body of state authority, deputies of the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan, the Cabinet of Ministers of the Republic of Uzbekistan, the Constitutional Court, the Supreme Court, the Higher Economic Court, the Procurator-General of the Republic of Uzbekistan and shall be exercised by introducing a bill by the subjects of the right to initiate legislation into the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan.



Article 84


The law shall come into effect when it is adopted by the Legislative Chamber, approved by the Senate, signed by the President of the Republic of Uzbekistan and issued in the official publications specified by law procedure.


The law, adopted by the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan, not later than ten days from the date of adoption, shall be addressed to the Senate of the Oliy Majlis of the Republic of Uzbekistan.


The law, approved by the Senate of the Oliy Majlis of the Republic of Uzbekistan, within ten days, shall be addressed to the President of the Republic of Uzbekistan for signing and promulgation.


The President of the Republic of Uzbekistan, within thirty days, shall sign the law and promulgate it.


The law, rejected by the Senate of the Oliy Majlis of the Republic of Uzbekistan, shall be returned to the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan.


In case of the second consideration of the rejected by the Senate of the Oliy Majlis of the Republic of Uzbekistan law and approval the law anew by the Legislative Chamber, by a majority in two thirds of votes of the total number of deputies, it shall be considered to be adopted by the Oliy Majlis of the Republic of Uzbekistan and addressed by the Legislative Chamber to the President of the Republic of Uzbekistan for signing and promulgation.


On the rejected by the Senate of the Oliy Majlis of the Republic of Uzbekistan law the Legislative Chamber and the Senate, on a par with, may form from among deputies of the Legislative Chamber and members of the Senate a conciliatory commission for overcoming the occurred disagreements. At adoption by the chambers proposals of the conciliatory commission the law shall be subject to consideration in ordinary procedure.


The President of the Republic of Uzbekistan shall have the right to return the law with his objections to the Oliy Majlis of the Republic of Uzbekistan.


In case of approval of the law in the earlier adopted edition by a majority not less than two thirds of votes of the total number accordingly of deputies of the Legislative Chamber and members of the Senate of the Oliy Majlis of the Republic of Uzbekistan, the law shall be subject to signing by the President of the Republic of Uzbekistan within fourteen days and promulgation.


Publication of laws and other normative-legal acts shall be an obligatory condition for their application.



Article 85


The Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan shall elect from its composition the Speaker of the Legislative Chamber and his deputies.


The Speaker of the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan and his deputies shall be elected by a majority of votes of the total number of deputies by secret ballot for the term of powers of the Legislative Chamber.


The Speaker of the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan may be recalled before the appointed time by decision of the Legislative Chamber adopted by more than two thirds of votes of the total number of deputies of the Legislative Chamber by secret ballot.


The Speaker of the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan shall:







1.
convoke sittings of the Legislative Chamber, preside at;






2.
exercise the general direction over a preliminary review of matters to be submitted for consideration by the Legislative Chamber;






3.
coordinate the work of the committees and commissions of the Legislative Chamber;






4.
organize the control over the implementation of laws of the Republic of Uzbekistan and resolutions of the Legislative Chamber;






5.
direct the work on interparliamentary relations and the activity of the groups of the Legislative Chamber connected with the work of international parliamentary organizations;






6.
represent the Legislative Chamber in interrelation with the Senate of the Oliy Majlis of the Republic of Uzbekistan, other state bodies, foreign states, international and other organizations;






7.
sign resolutions of the Legislative Chamber;






8.
exercise other powers stipulated by the present Constitution and legislation.




The Speaker of the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan shall issue ordinances.



Article 86


The Senate of the Oliy Majlis of the Republic of Uzbekistan shall elect from among its composition the Chairman of the Senate and his deputies. The Chairman of the Senate shall be elected upon the nomination of the President of the Republic of Uzbekistan.


One of the Deputies Chairman of the Senate of the Oliy Majlis of the Republic of Uzbekistan shall be a representative from the Republic of Karakalpakstan.


The Chairman of the Senate of the Oliy Majlis of the Republic of Uzbekistan and his deputies shall be elected by a majority of votes of the total number of senators by secret ballot for the term of powers of the Senate.


The Chairman of the Senate of the Oliy Majlis of the Republic of Uzbekistan may be recalled before the appointed time by decision of the Senate adopted by more than two thirds of votes of the total number of senators by secret ballot.


The Chairman of the Senate of the Oliy Majlis of the Republic of Uzbekistan shall:







1.
convoke sittings of the Senate, preside at;






2.
exercise the general direction over a preliminary review of matters to be submitted for consideration by the Senate;






3.
coordinate the work of the committees, commissions of the Senate;






4.
organize control over the implementation of laws of the Republic of Uzbekistan and resolutions of the Senate;






5.
direct the work on interparliamentary relations and the activity of the groups of the Senate connected with the work of international parliamentary organizations;






6.
represent the Senate in interrelation with the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan, other state bodies, foreign states, international and other organizations;






7.
sign resolutions of the Senate;






8.
exercise other powers stipulated by the present Constitution and legislation.




The Chairman of the Senate of the Oliy Majlis of the Republic of Uzbekistan shall issue ordinances.



Article 87


The Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan for the term of its powers shall elect from among deputies of the Legislative Chamber the committees for drafting laws, preliminary consideration and preparation of matters to be submitted to the Legislative Chamber, control over the implementation of laws of the Republic of Uzbekistan and decisions to be adopted by the Legislative Chamber.


The Senate of the Oliy Majlis of the Republic of Uzbekistan for the term of its powers shall elect from among senators the committees for preliminary consideration and preparation of matters to be submitted to the Senate, control over the implementation of laws of the Republic of Uzbekistan and decisions to be adopted by the Senate.


The Legislative Chamber and the Senate of the Oliy Majlis of the Republic of Uzbekistan, in case of necessity for the implementation of concrete tasks, shall organize commissions from among deputies, senators.



Article 88


To deputies of the Legislative Chamber and members of the Senate of the Oliy Majlis of the Republic of Uzbekistan expenses, connected with deputy or senator activities, shall be compensated in the established procedure.


Deputies of the Legislative Chamber and members of the Senate, working in the Senate on a permanent basis for the period of their powers, may not be engaged in other paid activity except for research and pedagogical.


A deputy of the Legislative Chamber and a member of the Senate of the Oliy Majlis of the Republic of Uzbekistan shall have the right of immunity. They may not be brought to criminal responsibility, arrested or subject to measures of administrative penalty imposed in the judicial order, without the consent accordingly of the Legislative Chamber and the Senate.



Chapter XIX. PRESIDENT OF THE REPUBLIC OF UZBEKISTAN



Article 89


The President of the Republic of Uzbekistan is the Head of the State and ensures concerted functioning and interaction of bodies of state authority.



Article 90


A citizen of the Republic of Uzbekistan not younger thirty five, being in full command of the state language and permanently residing on the territory of Uzbekistan for at least 10 years, immediately preceding the elections, may be elected the President of the Republic of Uzbekistan. One and the same person may not be the President of the Republic of Uzbekistan for more than two consecutive terms.


The President of the Republic of Uzbekistan shall be elected by citizens of the Republic of Uzbekistan on the basis of the universal, equal and direct suffrage by secret ballot for the term of five years. The procedure for electing the President shall be defined by law of the Republic of Uzbekistan.



Article 91


The President, during his term of office, may not hold any other paid post, serve as deputy of representative body, engage in commercial activity.


The President shall enjoy personal immunity and protection under law.



Article 92


The President shall be regarded as having assumed office upon taking an oath of the following content at sitting of the Oliy Majlis of the Republic of Uzbekistan:


“I do solemnly swear to faithfully serve the people of Uzbekistan, to strictly follow the Constitution and laws of the Republic, to guarantee the rights and freedoms of its citizens, and to conscientiously exercise the duties vested on the President of the Republic of Uzbekistan.”



Article 93


The President of the Republic of Uzbekistan shall:







1.
guarantee observance of rights and freedoms of citizens, the Constitution and laws of the Republic of Uzbekistan;






2.
take necessary measures on the protection of sovereignty, security and territorial integrity of the Republic of Uzbekistan, implementation of decisions regarding its national-state structure;






3.
represent the Republic of Uzbekistan within the country and in international relations;






4.
conduct negotiations and sign treaties and agreements of the Republic of Uzbekistan, ensure the observance of the negotiated by the Republic treaties, agreements and the assumed by it obligations;






5.
receive letters of credence and recall from diplomatic and other representatives accredited to him;






6.
present to the Senate of the Oliy Majlis of the Republic of Uzbekistan nominees for appointment of diplomatic and other representatives of the Republic of Uzbekistan to foreign states;






7.
present to the Oliy Majlis of the Republic of Uzbekistan annual reports on major matters of social and economic life, home and foreign policies of the country;






8.
ensure interaction of the supreme bodies of authority and administration of the Republic; form and abolish ministries, state committees and other bodies of state administration with subsequent submission of decrees on these matters for approval by the chambers of the Oliy Majlis of the Republic of Uzbekistan;






9.
represent to the Senate of the Oliy Majlis of the Republic of Uzbekistan a nominee for the post of the Chairman of the Senate;






10.
represent for consideration and approval by the chambers of the Oliy Majlis of the Republic of Uzbekistan a nominee of the Prime Minister of the Republic of Uzbekistan and relieve him of his post;






11.
approve, upon the nomination of the Prime Minister of the Republic of Uzbekistan, members of the Cabinet of Ministers of the Republic of Uzbekistan and relieve them of their posts;






12.
appoint and relieve the Procurator-General of the Republic of Uzbekistan and the Chairman of the Accounting Chamber of their posts with their subsequent approval by the Senate of the Oliy Majlis of the Republic of Uzbekistan;






13.
represent to the Senate of the Oliy Majlis of the Republic of Uzbekistan nominees for the posts of the Chairman and judges of the Constitutional Court, the Chairman and judges of the Supreme Court, the Chairman and judges of the Higher Economic Court, the Chairman of the Board of the Central Bank of the Republic of Uzbekistan, the Chairman of the State Committee of the Republic of Uzbekistan for Protection of Nature;






14.
appoint and relieve judges of regional, interdistrict, district, city, martial and economic courts of their posts;






15.
appoint and relieve, upon the nomination of the Prime Minister of the Republic of Uzbekistan, khokims of regions and the city of Tashkent of their posts according to law. The President shall have the right to relieve, by his decision, khokims of districts and cities of their posts, should they violate the Constitution, laws or perform acts discrediting the honour and dignity of a khokim;






16.
suspend and repeal acts passed by bodies of state administration, as well as khokims; have a right to preside at sittings of the Cabinet of Ministers of the Republic of Uzbekistan;






17.
sign and promulgate laws of the Republic of Uzbekistan; have the right to return law, with his objections, to the Oliy Majlis of the Republic of Uzbekistan for the second discussion and vote;






18.
announce condition of war in case of attack on the Republic of Uzbekistan or in case of necessity of the implementation of contractual obligations on mutual defense from aggression and within seventy two hours submit the adopted decision for approval by the chambers of the Oliy Majlis of the Republic of Uzbekistan;






19.
in exceptional cases (real outside threat, mass disturbances, major catastrophes, natural calamities, epidemics) in the interests of ensuring citizens’ security introduce the state of emergency on the entire territory or in the particular localities of the Republic of Uzbekistan and within seventy two hours submit the adopted decision for approval by the chambers of the Oliy Majlis of the Republic of Uzbekistan. Conditions and the procedure for introducing the state of emergency shall be regulated by law;






20.
serve as the Supreme Commander-in-Chief of the Armed Forces of the Republic of Uzbekistan, appoint and relieve the supreme command of the Armed Forces of the post and confer the highest military ranks;






21.
award orders, medals and certificates of honour of the Republic of Uzbekistan, confer qualification and honorary titles of the Republic of Uzbekistan;






22.
rule on matters of citizenship of the Republic of Uzbekistan and granting political asylum;






23.
put to the Senate of the Oliy Majlis of the Republic of Uzbekistan submission on adoption of acts of amnesty and effectuate pardoning of persons condemned by courts of the Republic of Uzbekistan;






24.
form the National Security Service of the Republic of Uzbekistan, nominate and relieve the Chairman of the National Security Service of his post with the subsequent submission of decrees on these matters for approval by the Senate of the Oliy Majlis of the Republic of Uzbekistan;






25.
exercise other powers stipulated by the present Constitution and laws of the Republic of Uzbekistan.




The President shall not have the right to transfer exercising of his powers to state bodies or officials.



Article 94


The President of the Republic of Uzbekistan shall issue decrees, resolutions and ordinances binding on the entire territory of the Republic on the basis of and for enforcement of the Constitution and laws of the Republic of Uzbekistan.



Article 95


The Legislative Chamber, the Senate of the Oliy Majlis of the Republic of Uzbekistan may be dissolved, by the decision of the President of the Republic of Uzbekistan adopted as agreed with the Constitutional Court of the Republic of Uzbekistan, in case of insuperable disagreements within the Legislative Chamber or the Senate putting under threat their normal functioning or numerous adoption by them decisions contradicting the Constitution of the Republic of Uzbekistan, as well as insuperable disagreements between the Legislative Chamber and the Senate putting under threat the normal functioning of the Oliy Majlis of the Republic of Uzbekistan.


In case of dissolution of the Legislative Chamber and the Senate of the Oliy Majlis of the Republic of Uzbekistan, the new elections shall be held within three months.


The Legislative Chamber and the Senate of the Oliy Majlis of the Republic of Uzbekistan may not be dissolved during the state of emergency.



Article 96


In case the President of the Republic of Uzbekistan fail to exercise his duties, the Chairman of the Senate of the Oliy Majlis of the Republic of Uzbekistan shall be vested with acting duties and powers by holding election of President of the country within three months with strict observance of the Law “On election of the President of the Republic of Uzbekistan”.



Article 97


The President, upon completion of his term of powers, shall be a lifetime member of the Senate.



Chapter XX. CABINET OF MINISTERS



Article 98


The executive power shall be exercised by the Cabinet of Ministers of the Republic of Uzbekistan. The Cabinet of Ministers of the Republic of Uzbekistan shall be composed of the Prime Minister of the Republic of Uzbekistan, his deputies, ministers, chairmen of the state committees. The Head of the government of the Republic of Karakalpakstan shall be a member of the Cabinet of Ministers.


The Cabinet of Ministers shall provide the leadership for effective functioning of the economy, social and spiritual spheres, implementation of laws of the Republic of Uzbekistan, decisions of the Oliy Majlis, decrees, resolutions and ordinances of the President of the Republic of Uzbekistan.


The Cabinet of Ministers in accordance with the current legislation shall issue resolutions and ordinances binding on all bodies, enterprises, institutions, organizations, officials and citizens on the entire territory of the Republic of Uzbekistan.


The Prime Minister of the Republic of Uzbekistan shall organize and direct the activity of the Cabinet of Ministers, bear a personal responsibility for efficiency of its work, preside at sittings of the Cabinet of Ministers, sign its decisions, on the instruction of the President of the Republic of Uzbekistan represent the Cabinet of Ministers of the Republic of Uzbekistan in international relations, exercise other functions stipulated by laws of the Republic of Uzbekistan, decrees, resolutions and ordinances of the President of the Republic of Uzbekistan.


The Cabinet of Ministers, in its work, shall be responsible before the President of the Republic of Uzbekistan and the Oliy Majlis of the Republic of Uzbekistan.


The Cabinet of Ministers shall tender its resignation to the newly elected Oliy Majlis.


The procedure of organizing the work and competence of the Cabinet of Ministers shall be defined by law.


The nominee of the Prime Minister of the Republic of Uzbekistan shall be proposed by a political party, which gains the biggest number of deputies’ seats in the elections to the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan, or by several political parties, which gain equal number of deputies’ seats.


The President of the Republic of Uzbekistan, after considering the proposed nominee for the post of the Prime Minister, in ten days’ time, shall propose it for consideration and approval by the chambers of the Oliy Majlis of the Republic of Uzbekistan.


The nominee of the Prime Minister shall be considered approved, if more than half of votes out of the total number of, respectively, deputies of the Legislative Chamber and members of the Senate of the Oliy Majlis of the Republic of Uzbekistan is given for him.


Members of the Cabinet of Ministers of the Republic of Uzbekistan shall be approved by the President of the Republic of Uzbekistan upon the nomination of the Prime Minister.


In case of arising persistent contradictions between the Prime Minister of the Republic of Uzbekistan and the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan, upon the proposal officially submitted to the President of the Republic of Uzbekistan by the deputies of the Legislative Chamber, whose number is not less than one third of their total number, the issue of passing the vote of no confidence in the Prime Minister shall be put for discussion at the joint sitting of the chambers of the Oliy Majlis of the Republic of Uzbekistan.


The vote of no confidence in the Prime Minister shall be considered adopted, if not less than two thirds of the total number of, respectively, deputies of the Legislative Chamber and members of the Senate of the Oliy Majlis of the Republic of Uzbekistan vote for it. In this case, the President of the Republic of Uzbekistan shall make a decision on relieving the Prime Minister of the post, the entire Cabinet of Ministers of the Republic of Uzbekistan shall resign together with the Prime Minister.


The new nominee of the Prime Minister, to be submitted for consideration and approval by the chambers of the Oliy Majlis of the Republic of Uzbekistan shall be proposed by the President of the Republic of Uzbekistan after relevant consultations with all fractions of the political parties represented in the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan.


In case the Oliy Majlis refuses twice the nominee for the post of the Prime Minister, the President of the Republic of Uzbekistan shall appoint the Prime Minister exercising his duties and dissolve the Oliy Majlis of the Republic of Uzbekistan.



Chapter XXI. FUNDAMENTAL PRINCIPLES OF LOCAL BODIES OF STATE AUTHORITY



Article 99


The Kenghashes of people’s deputies, directed by khokims, are the representative bodies of authority in regions, districts, cities and towns (except towns subordinate to district centres, as well as city districts). They shall act upon matters within their competence in accordance with the interests of the state and citizens.



Article 100


The joint conducting of the local bodies of authority shall include:







•
ensurance of legality, legal order and security of citizens;






•
matters of economic, social and cultural development within their territories;






•
formation and implementation of the local budget, determination of the local taxes and fees, formation of non-budget funds;






•
direction of the municipal economy;






•
protection of the environment;






•
ensurance of the registration of civil status acts;






•
adoption of normative acts and exercising other powers which are not contrary to the Constitution and legislation of the Republic of Uzbekistan.





Article 101


The local bodies of authority shall enforce laws of the Republic of Uzbekistan, decrees of the President, decisions of the higher bodies of state authority, participate in the discussion of matters of national and local significance.


The decisions of the higher bodies, adopted within their competence, shall be binding on the subordinate bodies.


The term of office of the Kenghashes of people’s deputies and khokims is five years.



Article 102


Khokim of region, district, city and town shall serve as the head of the representative and executive authorities of his relevant territory.


Khokim of region and the city of Tashkent shall be appointed and relieved of his post by the President of the Republic of Uzbekistan according to law.


Khokims of districts, cities and towns shall be appointed and relieved of their posts by the khokim of the relevant region and approved by the relevant Kenghash of people’s deputies.


Khokims of city districts shall be appointed and relieved of their posts by the khokim of the relevant city and approved by the city Kenghash of people’s deputies.


Khokims of towns subordinate to district centres shall be appointed and relieved of their posts by the khokim of the district and approved by the district Kenghash of people’s deputies.



Article 103


Khokim of region, district, city and town shall exercise his powers in accordance with the principle of one-man management and shall bear personal responsibility for decisions and actions of bodies directed by him.


The organization of the work and powers of khokims and local Kenghashes of people’s deputies, as well as the procedure for the elections to the local Kenghashes of people’s deputies, shall be regulated by law.



Article 104


Khokim within his vested powers shall adopt decisions which are binding on all enterprises, institutions, organizations, associations, as well as officials and citizens on the relevant territory.



Article 105


Self-governing bodies in settlements, kishlaks and auls, as well as in makhallas of cities, towns, settlements, kishlaks and auls, shall be assemblies of citizens electing Chairman (aksakal) and his advisers for the term of two and a half years.


The procedure for the elections, organization of the work and powers of self-governing bodies shall be regulated by law.



Chapter XXII. JUDICIAL AUTHORITY IN THE REPUBLIC OF UZBEKISTAN



Article 106


The judicial authority in the Republic of Uzbekistan shall function independently from the legislative and executive authorities, political parties, other public associations.



Article 107


The judicial system in the Republic of Uzbekistan shall consist of the Constitutional Court of the Republic of Uzbekistan, the Supreme Court of the Republic of Uzbekistan, the Higher Economic Court of the Republic of Uzbekistan, the supreme courts of the Republic of Karakalpakstan on civil and criminal cases, the Economic Court of the Republic of Karakalpakstan elected for the term of five years, regional and Tashkent city courts on civil and criminal cases, interdistrict, district and city courts on civil and criminal cases, martial and economic courts for the same term.


The organization and procedure for the operation of courts shall be specified by law.


The formation of extraordinary courts shall be inadmissible.



Article 108


The Constitutional Court of the Republic of Uzbekistan shall hear cases relating to the constitutionality of acts of the legislative and executive authorities.


The Constitutional Court shall be elected from political and legal scholars and shall consist of the Chairman, Deputy Chairman and judges of the Constitutional Court including a representative from the Republic of Karakalpakstan.


No member of the Constitutional Court, including the Chairman, shall have the right to simultaneously serve as a deputy.


The Chairman and members of the Constitutional Court may not be members of political parties and movements nor hold any other paid posts.


Judges of the Constitutional Court shall have the right of immunity.


Judges of the Constitutional Court shall be independent in their work and subordinate solely to the Constitution of the Republic of Uzbekistan.



Article 109


The Constitutional Court of the Republic of Uzbekistan shall:







1.
define the compliance of the Constitution of the Republic of Uzbekistan, laws of the Republic of Uzbekistan and resolutions of the chambers of the Oliy Majlis of the Republic of Uzbekistan, decrees of the President of the Republic of Uzbekistan, enactments of the government and local bodies of state authority, interstate treaties and other obligations of the Republic of Uzbekistan;






2.
conform the compliance of the Constitution of the Republic of Karakalpakstan to the Constitution of the Republic of Uzbekistan, laws of the Republic of Karakalpakstan – to laws of the Republic of Uzbekistan;






3.
interpret the norms of the Constitution and laws of the Republic of Uzbekistan;






4.
hear other cases relating to its competence in accordance with the Constitution and laws of the Republic of Uzbekistan.




Judgments of the Constitutional Court shall take effect upon publication. They shall be final and not subject to appeal.


Organization and procedure for the work of the Constitutional Court shall be specified by law.



Article 110


The Supreme Court of the Republic of Uzbekistan shall be the supreme judicial body of civil, criminal and administration proceedings.


The adopted by it acts shall be final and binding on the entire territory of the Republic of Uzbekistan.


The Supreme Court of the Republic of Uzbekistan shall have the right to supervise the administration of justice of the supreme courts of the Republic of Karakalpakstan, regional, city, interdistrict, district and martial courts.



Article 111


Any economic and management disputes, that may arise between enterprises, institutions and organizations based on different forms of ownership, as well as between entrepreneurs, shall be settled by the Higher Economic Court and economic courts within their competence.



Article 112


Judges shall be independent and subject solely to law. Any interference in the work of judges in administering law shall be inadmissible and punishable by law.


The immunity of judges shall be guaranteed by law.


Judges may not be senators, deputies of the representative bodies of state authority.


Judges may not be members of political parties, participate in political movements, as well as be engaged in any other paid activity except for research and pedagogical.


Before the completion of his term of office, a judge may be relieved of his post only on grounds specified by law.



Article 113


Examination of cases in all courts shall be open to the public. Hearings in camera shall be allowed only in cases prescribed by law.



Article 114


Court verdicts shall be binding on all state bodies, public associations, enterprises, institutions, organizations, officials and citizens.



Article 115


Legal proceedings in the Republic of Uzbekistan shall be conducted in Uzbek, Karakalpak or in a language spoken by the majority of the population in the locality. Persons participating in court proceedings, who do not know the language in which it is being conducted, shall have the right to be fully acquainted with the materials of the case, participate through an interpreter in proceedings and address the court in their native language.



Article 116


An accused shall be ensured the right to defense.


The right to legal assistance shall be guaranteed at any stage of investigation and legal proceedings. Legal assistance to citizens, enterprises, institutions and organizations shall be given by the College of Barristers. Organization and procedure for the work of the College of Barristers shall be specified by law.



Chapter XXIII. ELECTORAL SYSTEM



Article 117


Citizens of the Republic of Uzbekistan shall have the right to elect and be elected to the representative bodies of state authority. Every elector shall have one vote. The right to vote, equality and freedom of expression of will shall be guaranteed by law.


The elections of the President of the Republic of Uzbekistan, to the Legislative Chamber of the Oliy Majlis of the Republic of Uzbekistan and Jokarghy Kenes of the Republic of Karakalpakstan, to the representative bodies of state authority in regions, districts, cities and towns shall be held accordingly on the year of expiration of the constitutional term of their powers – on the first Sunday of the third decade of December. The elections shall be held on the basis of the general, equal and direct suffrage by secret ballot. The right to elect have the citizens of the Republic of Uzbekistan who have reached eighteen years of age.


Members of the Senate of the Oliy Majlis of the Republic of Uzbekistan shall be elected by secret ballot at relevant joint sittings of deputies of Jokarghy Kenes of the Republic of Karakalpakstan, the representative bodies of state authority in regions, districts, cities and towns from among these deputies not later a monthly term after their election.


Citizens, who have been legally certified as insane, as well as persons in prisons, may neither elect nor be elected. Any other direct or indirect infringement on citizens’ voting rights shall be inadmissible.


A citizen of the Republic of Uzbekistan may not simultaneously be a deputy in more than two representative bodies of state authority.


The procedure for the elections shall be specified by law.



Chapter XXIV. PROCURATOR’S OFFICE



Article 118


The Procurator-General of the Republic of Uzbekistan and the procurators subordinate to him shall supervise the strict and uniform observance of laws on the territory of the Republic of Uzbekistan.



Article 119


The Procurator-General of the Republic of Uzbekistan shall direct the centralized system of bodies of the procurator’s office.


The Procurator of the Republic of Karakalpakstan shall be appointed by the supreme representative body of the Republic of Karakalpakstan as agreed with the Procurator-General of the Republic of Uzbekistan.


Procurators of regions, districts, cities and towns shall be appointed by the Procurator-General of the Republic of Uzbekistan.


The term of office shall be five years for the Procurator-General of the Republic of Uzbekistan, the Procurator of the Republic of Karakalpakstan, procurators of regions, districts, cities and towns.



Article 120


Bodies of the Procurator’s Office of the Republic of Uzbekistan shall exercise their powers independently of any state bodies, public associations and officials, and shall be subject solely to law.


Procurators for the term of their powers shall suspend their membership in political parties and other public associations pursuing political goals.


Organization, powers and procedure for the work of bodies of the procurator’s office shall be specified by law.



Article 121


On the territory of the Republic of Uzbekistan shall be prohibited establishment and functioning of private, cooperative organizations, public associations and their branches independently conducting any operational work, investigations, inquiries and other functions connected with combating crime.


Public associations and citizens may render assistance to the law-enforcement bodies to safeguard legality and order, rights and freedoms of citizens.



Chapter XXV. FINANCE AND CREDITING



Article 122


The Republic of Uzbekistan shall have independent financial, monetary and credit systems.


The state budget of Uzbekistan shall consist of the national budget, the budget of the Republic of Karakalpakstan and local budgets.



Article 123


The Republic of Uzbekistan shall have a single taxation system. The right to determine taxes shall belong to the Oliy Majlis of the Republic of Uzbekistan.



Article 124


The banking system of the Republic of Uzbekistan shall be directed by the Central Bank of the Republic.



Chapter XXVI. DEFENSE AND SECURITY



Article 125


The Armed Forces of the Republic of Uzbekistan shall be formed to defend the state sovereignty and territorial integrity of the Republic of Uzbekistan, peaceful life and security of its population.


The structure and organization of the Armed Forces shall be specified by law.



Article 126


The Republic of Uzbekistan shall maintain the Armed Forces to ensure its security at a level of reasonable sufficiency.



PART SIX. PROCEDURE FOR ALTERING THE CONSTITUTION



Article 127


The Constitution of the Republic of Uzbekistan shall be altered by law adopted by a majority, not less than two thirds of the total number accordingly of deputies of the Legislative Chamber and members of the Senate of the Oliy Majlis of the Republic of Uzbekistan, or by referendum of the Republic of Uzbekistan.



Article 128


The Oliy Majlis of the Republic of Uzbekistan may adopt law on alterations and amendments to the Constitution within six months after submission of a relevant proposal, with regard for its broad discussion. Should the Oliy Majlis of the Republic of Uzbekistan reject a proposal on alteration of the Constitution, it may be renewed not earlier than in a year.

